 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndiana&Michigan Electric CompanyandUtility Workers Unionof America,AFL-CIO,'Petitioner.Case No. 9-RC-2646. Febru-ary 21,1956.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Orville E. Andrews, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4.The parties are in agreement that a production and maintenanceunit at the Employer's Tanners Creek generating station is ap-propriate.However, the Employer, contrary to the Petitioner, wouldexclude master results men and laboratory testers as technical em-ployees and the senior stores attendant and stores attendants as cleri-cal employees 3There is no history of collective bargaining in theplant.The master results men are employed in the results department andperform highly skilled work in repairing, installing, adjusting, cali-brating, and servicing mechanical, electronic, pneumatic, and hydrau-lic instruments and control equipment.Other employees in the re-sults department, classified as results helper, junior results man, andresults man, are less skilled, but perform or assist others to performsimilar functions.They are included in the unit by agreement ofthe parties.Master results men are required to be high school grad-uates and to have additional technical training in the fields of mathe-matics, physics, and electricity which can be obtained at technicalschools, by correspondence course, by home study, or possibly by ex-perience and training in the plant. In addition, the Employer sendsthese men to schools run by industrial concerns from whom it pur-i The AFL and CIO having merged subsequent to the hearing in this proceeding, weare amending the identification of the affiliation of the Petitioner accordingly.2 Subsequent to the hearing the Employer and Petitioner filed briefs.Thereafter, theEmployer filed a motion to delete appendixes to the Petitioner's brief on the ground thatthey contain natter not placed in the record herein.This motion is denied as the Boardhas based its determination herein solely on the facts contained in the record and hasconsidered the briefs only for the purpose of ascertaining the positions of the parties andthe arguments in support thereofAll factual matter in the briefs which was not placedin the record has been disregarded.3The Employer also contends that the senior stores attendant is a supervisor.115 NLRB No. 84. INDIANA & MICHIGAN ELECTRIC COMPANY513chases equipment for further training with respect to that equipment.Technical knowledge and training is also required, but to a lesser de-gree, of the results men.Master results men work up through thelower classifications in the results department and must have 2 years'experience as results men.Progression through the lower classifica-tions to master results man depends upon passing written and oralexaminations as well as upon experience and training.4Master re-sultsmen may be promoted to assistant results engineers but musthave professional engineering degrees or their equivalent to getthis promotion.The various jobs performed by the master results men are outlinedto them by the results engineer or assistant results engineer.Themaster results men then organize the job and set up the necessarysteps for its completion.They work with other employees in theresults department and may perform the work themselves or turnit over to results men.They exercise skill and discretion in decidingwhether repairs or adjustments need to be made. Part of their timeis spent in the results shop and part at the locations of the variousinstruments they service.At least half of the time they use handand power tools in the course of their duties.While the master results men may possess a higher degree of skilland technical knowledge than other production and maintenanceemployees, their function, along with the others in the results de-partment, consists essentially of the maintenance and repair of thecomplicated control equipment essential to the Employer's produc-tion of electrical energy.Accordingly, we find that the master resultsmen are no more than highly skilled maintenance employees and arenot technical employees within the sense that the Board uses that term.'We shall therefore include them in the unit.The laboratory testers are employed in the laboratory departmentwhere they perform chemical tests of coal, ashes, metals, water, lubri-cants, and petroleum fuels and use chemcials to treat water and oil.About 80 percent of their time is spent in the laboratory, which is aseparate room in the powerplant, and the rest of their time is spentin various parts of the plant where they collect samples and obtaininstrument readings essential to their tests.They must be able to usechemical laboratory equipment, to run chemical analyses, and to com-pute and interpret test results.The laboratory testers must be highschool graduates and have technical training in chemistry beyond thehigh school level. Some powerplant experience as a filter operator andsampler is also required.Laboratory testers may be able to get thenecessary technical training in the plant, but not in the course of duties4This also is true in the case of a number of other promotions in the plant.5 Phtlco Corporation,110 NLRB 184390609-56-vol. 115-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDas filter operator.A writtenexaminationmust alsobe passed as a jobrequirement.Laboratory testers mayassist inmaintenance workwhen a generating unit is shut downor ontheir regular days off.Otherwise they perform no maintenance functions.It is clear from the description of the skills, knowledge, and dutiesof the laboratory testers that their work is of a technical nature, in thesense that the Board uses the term, and that they are therefore tech-nical employees.6Accordingly, as the Employer objects to their in-clusion in the production and mainteance unit, we shall exclude themfrom the unit'The senior stores attendant and the stores attendants are in thestores department under the separate supervision of -the stores super-visor.The stores attendants spend 95 percent of their timein a sepa-rate storeroom, and the senior stores attendant is located in an adjacentoffice.These employees receive, issue, store, and maintain necessaryrecords in connection with materials, tools, supplies, and equipmentusedat the plant.Over 50 percent of the stores attendants' time, andan even greater portion of the senior stores attendant's time, is spentin clerical duties.On occasion, these employees make local trips out-side the plant to pick up and deliver materials.They have contactwith production and maintenance employees when such employeescome to the storeroom to requisition tools and supplies.They havesome physical duties in connection with the handling of storeroomitems.In a previous case, involving this plant, the Board found that thestores attendants were plant clericals 8 and thereis noevidence ofany change in their duties and functions since that decision.More-over, it appears on the present record that these employeesare essen-tially the same as employees whom the Board has found to be plantclericals in othercases.9Accordingly, we find that they are plantclericals.At the hearing the parties stipulated to exclude plant clerical em-ployees from the unit.Although this stipulation was made with spe-cific reference to the power station clerks, judging from the facts thatthe only issue litigated at the hearing or argued in the briefs with re-spect to the stores attendants, the only clericals in dispute, was whetherthey were physical employees or clerical employees and that no con-tention was made that the stores attendants should be included in theunit if the Board found that they were clerical employees, we con-.6 Detroit Edison Company,84 NLRB 478v Gerber Plastics Company,108 NLRB 403.s Indtiana-Machtgan Electric Company,98 NLRB No 1. (Not reported in printed vol-umes of Board Decisions and Orders ) In that case the stores attendants were found tobe factory clericals and were excluded from the unit in accordance with the stipulationof the parties to exclude factory clericals9Piel Brothers,109 NLRB 894,Fsltrol Corporation,109 NLRB 1071. MEMPHIS COTTON OIL MILL515strue the stipulation as evidencing the intention of the parties to ex-clude all plant clerical employees from the unit.Accordingly, havingfound that the stores attendants and senior stores attendant are plantclericals, we shall exclude them from the unit.'°We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees employed at the Em-ployer's Tanners Creek generating division, Lawrenceburg, Indiana,on an hourly rated basis, including the following classifications : mas-ter results man, results man, junior results man, and results helper inthe results department; filter operator and sampler in the laboratorydepartment; assistant control operator and auxiliary equipment op-erator in the operations department; crane operator, coal operator,barge handler, and yard helper in the yard department; master main-tenance man, maintenance man, junior maintenance man, and main-tenance helper in the maintenance department; laborers and utilityman in the utility department; and janitors; but excluding the divi-sionmanager, assistant divisionmanager, operations supervisor,maintenance supervisor, chief chemist, chemist, personnel supervisor,plant engineers, results engineers, shift operations engineer, assistantshift operations engineers, test engineers, safety supervisor, super-visor of janitors, foreman-yard, assistant foreman-yard, mainte-nance foremen, labor foremen, office supervisors, power station clerk,-senior stores attendant, stores attendants, laboratory testers, controlroom operators, co-op students, all probationary, temporary, part-time, confidential, technical, professional, office clerical, and plantclerical employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Direction of Election. .10AxeisonManufacturingCo., 110 NLRB 624Accordingly,we find it unnecessary toconsider the Employer's contention that the senior stores attendant is a supervisor.Armour and Company, d/b/a Memphis Cotton Oil MillandLocal196, International Union of United Brewery,Flour,Cereal, SoftDrink & Distillery Workers of America,AFL-CIO,Petitioner.Case No. 32-RC-884. February 21,1956DECISION, ORDER, AND DIRECTION OF ELECTIONUpona petitionduly filed under Section 9 (c) of the National LaborRelationsAct, ahearing washeld before John E. Cienki, hearing115 NLRB No. 82.